UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May12, 2010 (Date of earliest event reported) LABORATORY CORPORATION OF AMERICA HOLDINGS (Exact Name of Registrant as Specified in its Charter) Delaware 1-11353 13-3757370 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 358 South Main Street, Burlington, North Carolina 336-229-1127 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The following information reflects voting activity for the Company’s Annual Meeting of Stockholders held on May 12, 2010: Total outstanding shares of Laboratory Corporation of America Holdings (excludes 22,142,567 non-voting Treasury shares): Total shares voted: Election of the members of the Board of Directors: Votes For Votes Against Votes Abstained Broker Non-Votes David P. King Kerrii B. Anderson Jean-Luc Belingard Wendy E. Lane Thomas P. Mac Mahon Robert E. Mittelstaedt, Jr. Arthur H. Rubenstein, MBBCh M. Keith Weikel, Ph.D. R. Sanders Williams, M.D. Ratification of the Audit Committee’s appointment of PricewaterhouseCoopers LLP as the Company’s Votes Votes Votes independent registered public accounting firm for For Against Abstained the year ending December 31, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LABORATORY CORPORATION OF AMERICA HOLDINGS Registrant By: /s/ F. SAMUEL EBERTS III F. Samuel Eberts III Chief Legal Officer and Secretary May14, 2010
